Citation Nr: 1447967	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to a higher initial rating for a left foot ligamentous injury, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for benign paroxysmal positional vertigo (BPPV), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska that denied service connection for insomnia and assigned the above initial ratings.  The Veteran timely appealed these issues.

The Veteran also filed a notice of disagreement with respect to the denials of service connection for hyposmia (loss of smell) and hearing loss in the August 2010 RO decision.  In September 2011, the RO granted service connection for hyposmia.  In January 2012, the Veteran withdrew his appeal for the hearing loss claim.  These issues are no longer on appeal.  

The record also includes an electronic folder (efolder) within the Virtual VA paperless claims management system.  The efolder does not include any pertinent records that are not already associated with the physical claims folder.
  
The issues of service connection for insomnia and a higher initial rating for service-connected left foot ligamentous injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's service-connected BPPV symptoms consist of daily premonitions about vertigo attacks and self-limiting activity in light of the premonitions.

2.  The Veteran's complete vertigo attacks are infrequent, but they are essentially incapacitating and last up to a week. 

3.  The medical evidence does not show cerebellar gait.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for service connected BPPV are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 and Supp. 2014); 38 C.F.R. § 4.3, 4.7, 4.14, 4.87, Diagnostic Codes 6204 and 6205 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The appeal for a higher initial rating arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, a July 2010 letter notified the Veteran about the information and evidence needed to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, private medical records, and statements from the Veteran.  The Veteran has not otherwise identified outstanding medical records pertinent to the claim.  The Veteran was afforded an adequate VA ear disease examination in July 2011 with an August 2011 addendum opinion.  The evidence does not show that his symptoms have materially increased since the most recent VA examinations.  VA fulfilled its duty to provide an adequate medical examination.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the January 2012 RO hearing and April 2013 Board hearing, the hearing officials identified the issues on appeal.  The Veteran reported his current symptoms and treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the hearing officials complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II.  Higher initial ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran currently has a 10 percent rating under DC 6204 for peripheral vestibular disorder manifested by occasional dizziness.  See 38 C.F.R. § 4.87, DC 6204 (2014).  A maximum 30 percent rating is assigned under DC 6204 for peripheral vestibular disorder manifested by dizziness and occasional staggering.  A Note to DC 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this DC.  This Note also provides that hearing impairment or suppuration shall be rated separately and combined.  Id.

As relevant, DC 6205 for Meniere's syndrome provides a 30 percent rating for hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205.  Meniere's syndrome manifesting in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent rating.  A note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.

Analysis

July 2010 private medical records (Dr. M) reflect that the Veteran had increasing vertigo and presented for a consultation to review recent videonystagmography (VNG) results.  He currently avoided situations that triggered vertigo episodes.  The examiner noted a history where the Veteran had an episode of spinning vertigo where he felt "foggy" about two years ago.  It lasted intermittently for about a week.  He had another episode about 8 months later.  The second episode included spinning symptoms, but not "foggy" sensations.  He had two more episodes since then.  He believed his symptoms were caused by spinning movements, quick movements, and looking down.  He denied any hearing change, which was confirmed by recent audiogram.  His tinnitus was unchanged by the episodes.  Clinical examination showed the Veteran to have normal eye movements.  Findings for the ear were normal.  The examiner noted the recent audiogram showing symmetric sloping high frequency mild sensorineural hearing loss.  VNG did not show any quantifiable weakness or abnormality, but included a 25 percent left unilateral weakness on calorics.  The examiner commented that the VNG findings were typically noted to be statistically significant, but the reviewer listed it as insignificant.  He assessed vertigo and opined that the Veteran had mild left labryinthitis, even though the VNG results did not list it as left-sided weakness.  He recommended vestibular rehabilitation to improve daily functioning.  

August 2010 private medical records show continued treatment for vertigo.  Again the examiner noted recent testing did not show any vestibular weakness, but the right ear was 25 percent weaker than the left.  It was not assessed as clinically significant.  Vestibular rehabilitation did not provide any definitive findings.  The Veteran had not recently experienced a severe vertigo episode, but he avoided triggering activities.  His last episode incapacitated him for five days.  His hearing was normal.  He had tinnitus, but it was not affected by the vertigo episodes.  He did not have aural fullness.  Clinical examination was unremarkable for the ears and oral cavity.  The examiner diagnosed vertigo and recommended continued vestibular rehabilitation exercises.  He noted that the other providers believed the Veteran had more than a peripheral vestibular problem.  Accordingly, he referred the Veteran for a neurology consultation.  

October 2010 private medical records show that the Veteran sought emergency room (ER) treatment for vertigo.  He described a sudden onset of symptoms approximately two hours prior.  He felt like the room was spinning when he was washing his car.  He frequently had similar symptoms and an extensive clinical evaluation which did not show an etiology.  He did not currently take medication for it.  The examiner assessed the severity as moderate and current symptoms as mild.  It was exacerbated by position and looking up.  It was relieved by remaining still.  Clinical neurological examination was generally unremarkable, but the examiner noted Hall Pike maneuver exacerbated symptoms.  He stated that the nausea had improved, but vertigo remained the same.  The Veteran could manage the current symptoms and expected them to last for a few days per its normal course.  He requested to be discharged from the ER.  In his report, the examiner noted that the Veteran could ambulate without difficulty and had similar episodes of symptoms.  The Veteran was scheduled for a neurology evaluation next month.  He was advised to return on an as needed basis.  The examiner assessed vertigo and discharged the Veteran in stable condition.  

November 2010 neurology records (Dr. G) reflect that the Veteran had a two year history of vertigo.  He described two types of episodes.  One was a visual spell consisting of foggy/ hazy vision and lasting up to one or two days.  He described it as strictly a visual episode without headache or vertigo.  During initial treatment for the visual episode, the Veteran experienced vertigo upon a Dix-Hallpike maneuver.  He described the episode as severe.  He was diagnosed with positional vertigo despite his initial symptoms being unrelated to vertigo.  Since then, the Veteran had at least three visual episodes and at least four or five vertigo episodes.  The vertigo episodes appeared spontaneously.  He believed the frequency, length, and severity of the episodes was increasing.  He denied experiencing associated headache, diplopia, dysarthria, or focal numbness/ weakness.  Neurological examination was unremarkable.  The examiner assessed recurrent episodes of tinnitus, suspect peripheral vestibular origin (possible benign positional vertigo or Meniere's disease) and occasional episodes of visual fog or haze of indeterminate origin.  He summarized that neurological examination was normal.  He was uncertain about the vertigo etiology.  He suspected it could be Meniere's disease, but wanted an ear, nose, and throat (ENT) specialist to confirm.  He recommended brain imaging to rule out other possible causes, an ENT consultation, and a return visit.  

November 2010 magnetic resonance imaging (MRI) of the brain showed normal intracranial findings and mild bilateral ethmoiditis.  

In his May 2010 notice of disagreement, the Veteran reported that he significantly limited his daily activities to avoid vertigo episodes.  Upon symptom onset, he would immediately immobilize himself.  If he continued with activity, he would stagger or fall.  He recounted the October 2010 ER visit and November 2010 neurological consultation.    

The Veteran had a July 2011 VA ear disease examination with review of the claims folder.  He reported an initial onset of vertigo in 2005, described as an acute spinning sensation.  He was diagnosed with benign paroxysmal postural vertigo (BPPV).  He also had a visual episode of fogginess without vertigo.  He believed his vertigo was triggered by spinning sensations.  Upward eye movement did not instigate symptoms.  The examiner noted that Dr. M found a 25 percent vestibular weakness for the right side.  Recent brain MRI was negative.  Dr. G (neurologist) was unsure if Meniere's was the appropriate diagnosis.  The Veteran denied any ear trauma or other ear symptoms.  Clinical examination showed the Veteran to have endpoint nystagmus, which was asymptomatic.  Ear examination was normal.  Nasal examination showed a slightly deviated septum, but was otherwise unremarkable.  The examiner noted prior findings of mild high frequency sensorineural hearing loss.  She reported that the Veteran had a complicated vertigo history.  He did not have typical Meniere's disease symptoms and his exacerbating symptoms were more related to spinning or eye movements, unlike true Meniere's disease.  She believed an upcoming clinical test would provide more information for an accurate assessment.  She further noted that the Meniere's disease is associated with low frequency hearing loss as opposed to the current high frequency hearing loss.  She currently believed BPPV rather than Meniere's disease was more likely the accurate diagnosis, but wanted to review the upcoming test results.  

August 2011 VA vestibular/ balance evaluation related that the Veteran had an initial episode of vertigo in July 2007 and a subsequent visual episode without vertigo approximately six to eight months later.  The next year he had a vertigo episode triggered by spinning head motion.  He had been asymptomatic between episodes, but the last two episodes he noticed that head movements were a cause.  Currently, he stopped moving his head when he sensed an onset of symptoms.  The near-triggers increased over time and now occur one to two times per week.  He denied associated headaches or hearing problems.  Rotary chair testing showed an asymmetry consistent with reduced gain for left-beating nystagmus in the optokinetics testing.  It was non-localizing.  All other testing was normal, including no significant caloric weakness (3 percent to the right) and no BPPV indication upon Dix Hallpike maneuver.  

In August 2011, the VA examiner issued an addendum opinion based upon the update clinical testing report.  He opined that the Veteran did not have Meniere's disease since the classic symptoms: aural fullness, increased tinnitus, low frequency hearing loss and vertigo were missing.  His symptoms appeared to have worsened with eye movement, which is not consistent with Meniere's disease.  He believed the Veteran likely had BPPV since he noticed improvement after an Eppy maneuver.  He also cited clinical examination findings, test results, and clinical experience as an otolaryngologist for his medical opinion.  

In October 2011, Dr. M authored a letter in support of the claim.  The Veteran was referred to his care in June 2010 after a two years history of recurrent vertigo on three separate occasions.  Initially, it was assumed to be BPPV.  However, he required an ER visit for debilitating vertigo with stumbling, nausea, and impaired ambulation.  Dr. M ruled out BPPV, acoustic neuroma, or labyrinthitis during clinical evaluation.  Clinical evaluation revealed nystagmus with directional preponderance without single sided weakness on VNG testing.  Symmetric high frequency hearing loss with associated tinnitus was observed.  Rotary chair testing and posturography caused symptoms, but did not identify a site of lesion.  Neurological consultation indicated a peripheral vestibular disorder was present, likely Meniere's disease.  However, an affected side has not been determined.  Dr. M. noted that symptoms continued to be caused by daily activities and the Veteran had to avoid any activity involving centrifugal movement or rapid head movements.  When symptoms occurred they were consistent with true vertigo and necessitated incapacitation until the episode resolved since they caused stumbling and impaired ambulation.  

At the January 2012 Decision Review Officer (DRO) hearing, the Veteran reported that he had staggering during vertigo episodes.  He had learned to immobilize himself when he had premonitions about an episode.  If he did not immobilize himself, he was at risk of falling.  He reported that it occurred when he moved too quickly during routine activities.  He did not believe his medication was helpful.  He estimated that he would have one to two instances per day when he began to feel an onset of symptoms.  He believed he had exhausted all medical treatment for the disorder and his physician had advised him that there were no additional relief measures available.  He explained how it kept him from participating in routine activities with his young son.  

At the April 2013 Board hearing, the Veteran detailed how his vertigo symptoms limited many daily activities.  He had had extensive medical evaluations on it, but his treatment providers were unable to provide any recommendations.  He learned to limit his activity to prevent symptom onset.  He asserted that he would have staggering if he did not limit his activities and the symptoms progressed to a complete vertigo episode.  He stated that he had sensations of vertigo onset on a daily basis and limited his movements accordingly.  He had not missed work since his boss allowed him to rest when needed.  He reported that a complete episode would last from two days to a week and essentially immobilized his neck.  

The Veteran contends that his service-connected BPPV/vertigo warrants an initial rating in excess of 10 percent.  38 C.F.R. § 4.87, DC 6204.  As explained below, the Board finds a maximum rating of 30 percent under DC 6204 is warranted.  Id.

The Veteran's service-connected BPPV symptoms consist of daily premonitions that a vertigo episode is about to begin.  His self-limited actions, or rather immobilization, prevent the episode from occurring.  He has experienced complete episodes of vertigo on an infrequent basis.  When the complete episodes occur, they are significant and generally immobilizing.  The Board considers the Veteran's descriptions of his BPPV symptomatology highly credible.  

The Veteran has had extensive medical treatment for vertigo.  Unfortunately, it has been ineffective in relieving his above daily sensations of vertigo onset.  The medical evidence is in conflict on whether a BPPV or Meniere's diagnosis is appropriate for the Veteran.  To afford the Veteran the most consideration, the Board accepts Dr. M's diagnosis of Meniere's disease to warrant consideration under DC 6205.  38 C.F.R. § 4.87, DC 6205.  

Under the currently assigned DC 6204, the next highest (and maximum) rating is 30 percent.  38 C.F.R. § 4.87, DC 6204.  It is warranted for symptoms of dizziness and occasional staggering.  Id.  As noted, the Veteran's reports are generally credible and he has repeatedly asserted that the vertigo premonitions occur on a daily basis and cause him to limit his daily activity.  He also reports that a complete vertigo episode causes staggering and would essentially leave him incapacitated for several days.  The medical evidence indicates that examining physicians believe he has a clinical disorder with a complex pathology.  Further medical treatment has not been recommended.  In light of the above, the Board resolves reasonable doubt to find that the Veteran's symptoms more closely approximate the dizziness and occasional staggering criteria for a 30 percent rating under DC. 6204.  Id.; 38 C.F.R. §§ 4.3, 4.7.  This is the maximum schedular rating under DC 6204 and further discussion of DC 6204 would serve no useful purpose.  Id.

The Board has considered DC 6205 for Meniere's disease as an alternative rating.  38 C.F.R. § 4.87, DC 6205.  As an initial matter, a 30 percent rating under DC 6205 would not be beneficial as the Veteran's current 10 percent tinnitus rating would no longer be rated as a separate disability.  Id. at Note.  A 60 percent rating under DC 6205 includes a new symptom of cerebral gait, which has not been shown.  Id.  The Board acknowledges the Veteran's subjective reports of staggering or altered gait associated with complete vertigo attacks.  However, cerebral gait is a more complex medical issue for which the Veteran is not competent to report on.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (sometimes a layperson will be competent to identify the condition when the condition is simple, for example a broken leg, and sometimes not for example, a form of cancer).  Review of the competent medical evidence does not include any findings of a cerebral gait.  Without competent evidence of a cerebral gait, the evidence weighs against assignment of a 60 percent rating under DC 6205.  38 C.F.R. §§ 4.3, 4.7, 4.87, DC 6205.  

In summary, the Veteran has a complicated vertigo symptomatology and treating physicians have provided conflicting medical opinions.  Based upon the current record, a 30 percent maximum rating for service-connected BPPV is granted pursuant to DC 6204.  38 C.F.R. §§ 4.3, 4.7, 4.87, DC 6204.  Higher or separate ratings are not currently warranted for the reasons set forth above.  Id.  If the Veteran's symptoms materially increase in the future, he is advised to reapply for increased compensation.  

III.  Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The severity of the Veteran's service-connected vertigo is fully contemplated by the rating criteria.  His primary symptoms consist of near daily vertigo premonitions and limitation of activity due to it.  Hence, the evidence weighs against finding additionally disabling symptomatology beyond the contemplated symptoms.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular  rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed and does not otherwise assert that he is incapable gainful employment due to his service-connected vertigo or any other service-connected disability.  TDIU is not for further consideration at this time.


ORDER

A 30 percent initial rating for service-connected benign paroxysmal positional vertigo (BPPV) is granted.  


REMAND

Service connection for insomnia

The Veteran contends that he has had ongoing symptoms of insomnia beginning in service.  March 2010 STRs note sleep onset insomnia.  He does not receive any current medical treatment for it.  He underwent an August 2010 VA psychiatric examination, and the examiner declined to diagnose insomnia; however, the examiner did not provide an explanation for why insomnia was not clinically present.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion lies in its explanation).   Another examination is needed to fulfill VA's duty to assist.  

Higher initial rating for a left foot disability

At the April 2013 hearing, the Veteran stated that he recently switched private podiatrists.  The medical records from the new podiatrist (Dr. P) are not of record.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  The RO/AMC must request that the Veteran provide a release for the newly identified medical records above from Dr. P.

In addition, the current VA podiatry examinations reports are not completely responsive to the rating criteria and do not fully address the Veteran's neurological complaints.  An updated podiatry examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete authorizations for VA to obtain records of treatment for podiatry treatment from Dr. P. and/or any additional podiatry clinics he has visited.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Schedule the Veteran for an examination at an appropriate VA clinic to evaluate his claimed insomnia.  The claims folder (both paper and electronic versions) must be made available and reviewed by the examiner.  A complete clinical interview and examination with any indicated testing must be performed.   

The examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran meets the criteria for a clinical diagnosis of insomnia and if so, whether it is at least as likely as not (50 percent or greater probability) related to unusual work schedules and responsibilities during the Veteran's 20 year period of active service.  The examiner is direct to consider March 2010 reports of insomnia during service. 

A rationale must accompany the opinion.  The Veteran is presumed credible in his reports about his current sleep patterns and history in service.  If the examiner rejects any pertinent lay report, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The AOJ should undertake any additional development suggested by the reviewer.

3.  After associating all updated medical records with the claims folder, schedule the Veteran for a podiatry examination.  The claims folder (both paper and electronic versions) must be made available and reviewed by the examiner.  A complete clinical interview and left foot examination, with any indicated testing, must be performed.   

The examiner must provide an overall assessment as to whether the impairment attributable to the service-connected ligamentous injury of the left foot is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner must identify all neurological impairment related to the service-connected ligamentous injury of the left foot and provide an assessment of its severity in terms of mild, moderate, moderately severe, or severe.  An explanation should accompany the assessment.

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The AOJ should undertake any additional development suggested by the reviewer.

4.  Readjudicate the issues on appeal.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


